Citation Nr: 1134181	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  10-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for bilateral hand disability.

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for heart disability.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1960 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claims.

In June 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that at the hearing, the Veteran expressly waived his right to reschedule the hearing due to deficient notice of hearing.  Additionally, at the June 2011 hearing, the Veteran submitted additional evidence directly to the Board. At that time, the Veteran also submitted a written waiver of local consideration of this evidence. This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


Issue not on appeal

The July 2008 rating decision also denied the Veteran's claim of entitlement to service connection for pes planus ("flat feet").  The RO addressed this claim in its February 2010 statement of the case (SOC).  The Veteran filed a substantive appeal in February 2010; however, he specifically referenced only the issues of service connection for arthritis, right knee, eyes, heart, bilateral hands, bilateral hearing loss, and sleep apnea; he did not refer to the pes planus issue.  An appeal as to the pes planus claim has therefore not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2010) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, the issue of service connection for pes planus is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

1.  Entitlement to service connection for arthritis of multiple joints.

2.  Entitlement to service connection for eye disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hand disability.

The Veteran has asserted entitlement to service connection for "arthritis."  While it is undisputed that he is currently diagnosed with rheumatoid arthritis (see the private treatment records dated March 2007), it is unclear whether he is asserting entitlement to service connection for rheumatoid arthritis or osteoarthritis/degenerative arthritis of multiple joints (or both).  See, e.g., the June 2011 Board hearing transcript.  

Additionally, the Veteran has asserted entitlement to service connection for a bilateral hand disability.  While the Board recognizes that a diagnosis of bilateral carpal tunnel syndrome (see the private treatment records dated March 2007 and March 1996) is indicated in the medical evidence, it remains unclear whether the symptoms in the bilateral hands including weakness and tingling are instead attributable to the diagnosed rheumatoid arthritis.  

As to the claimed eye disability, the Board notes that the only medical evidence of record concerning the Veteran's eyes is a March 2007 private treatment record that indicates the following:  "[the Veteran] states his eyes are bothering him.  Has a slight cataract, but states his eyes run constantly.  Has seen an eye doctor who told him it may be from his arthritis."  

With respect to the claimed bilateral hearing loss, the Board notes that there is no medical evidence of record documenting diagnosed hearing loss in either ear.  However, the Veteran presented sworn personal testimony concerning his diminished hearing.  The Board finds that the Veteran is competent to testify to observable symptoms such as impaired hearing.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  This lay evidence is insufficient to proceed as to this claim, but at least raises the question of whether the Veteran has a disability based on hearing loss as specified in 38 C.F.R. § 3.385.

Accordingly, diagnostic questions persist as to the arthritis, eye disability, bilateral hearing loss, and bilateral hand disability claims.

There are no medical opinions of record which addresses the issue of medical nexus as to these claims.  These issues thus present certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the existence of current disabilities and the relationship, if any, between the above-referenced disabilities and the Veteran's military service.  Medical opinions are therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

5.  Entitlement to service connection for right knee disability.

6.  Entitlement to service connection for heart disability.

7.  Entitlement to service connection for sleep apnea.

The Veteran contends that he developed a right knee disability secondary to his service-connected left knee disability.  He also asserted that he developed a heart disability due to the sedentary lifestyle caused by his service-connected left knee and low back disabilities.  Additionally, he has stated that he developed sleep apnea during his military service.  See, e.g., the June 2011 Board hearing transcript.

As to element (1), the Board notes that the Veteran had total knee replacement surgery on the right and left knees in December 2004.  Additionally, the medical evidence shows that the Veteran is diagnosed with chronic atrial fibrillation as well as sleep apnea.  See the private treatment records dated June 2006 and December 2004.

With respect to element (2), it is undisputed that the Veteran is service-connected for a left knee disability (specifically, degenerative joint disease status post total knee replacement) as well as thoracolumbar degenerative disc disease.  See the rating decision dated July 2008.  As to the sleep apnea claim, the Veteran has asserted that he developed sleep apnea during his military service.  In his June 2011 Board hearing testimony, he pointed to an October 1960 Captain's Mast that he received for failure to get out of his bunk.  He submitted evidence in support of this contention in February 2010.  The Veteran's spouse also submitted a statement indicating that she observed the Veteran stop breathing in his sleep as early as 1963.  See the statement of the Veteran's spouse dated June 2011.  Element (2) is therefore arguably satisfied for the purpose of this Remand.

As to element (3), medical nexus, the Veteran submitted a private medical opinion in support of his right knee claim.  Specifically, in a statement dated August 2008, Dr. D.J.D. indicated that the Veteran's "right knee developed early osteoarthritis secondary to favoring his left knee.  This preceded his rheumatoid arthritis."  In this statement, Dr. D.J.D. failed to provide any rationale for his conclusion and, as such, his medical opinion is therefore of little probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the 'factually accurate, fully articulated, sound reasoning' for an examiner's conclusion that contributes probative value to a medical opinion); see also Stelf v. Nicholson, 21 Vet. App. 120 (2007).

There are currently no medical opinions of record concerning whether there is a medical nexus to support his heart disability and sleep apnea claims.
This case presents certain medical questions concerning nexus and continuity of symptomatology which cannot be answered by the Board.  See Colvin, supra.  These questions must be addressed by an appropriately qualified physician.  See Charles, supra.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  Any outstanding records identified by the Veteran should be obtained should be associated with the file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.

2. After the above-referenced development has been completed, VBA should schedule the Veteran for VA examinations with examiners of appropriate expertise to determine the nature and etiology of his claimed arthritis, eye disability, bilateral hand disability, right knee disability, sleep apnea, heart disability, and bilateral hearing loss.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished and the claims file should be made available to and be reviewed by the examiners in conjunction with the examination.

a. As to the arthritis and bilateral hand disability claims, an examiner should either diagnose or rule out osteoarthritis/degenerative arthritis of the Veteran's joints including his hips, shoulders, ankles, and any other joints that the Veteran identifies as pertinent to the claim.  The examiner should also diagnose or rule out carpal tunnel syndrome of the bilateral hands.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed rheumatoid arthritis is due to his military service.  If the examiner also diagnoses osteoarthritis/degenerative arthritis and/or a bilateral hand disability other than rheumatoid arthritis, he should also provide an opinion as to whether it is at least as likely as not that these disabilities are due to the Veteran's military service.

b. As to the right knee claim, an examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's status post right knee replacement was proximately caused or aggravated by the service-connected left knee disability or whether the disability is due to any aspect of the Veteran's military service.

c. As to the heart disability claim, an examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's chronic atrial fibrillation (and another other disability of the heart identified upon examination) was proximately caused or aggravated by the service-connected left knee and/or thoracolumbar degenerative disc disease or whether the disability(s) was incurred or aggravated by the Veteran's military service.

d. As to the sleep apnea claim, an examiner should provide an opinion as to whether it is at least as likely as not that the sleep apnea was incurred or aggravated by the Veteran's military service.

e. As to the eye disability claim, an ophthalmological examiner should either diagnose or rule out an eye disability.  If the examiner diagnoses an eye disability, he/she should provide an opinion as to whether it is at least as likely as not that the diagnosed eye disability is due to any aspect of the Veteran's military service.

f. As to the claimed bilateral hearing loss, an audiological examiner should either diagnose or rule out bilateral hearing loss.  If the examiner diagnoses bilateral hearing loss, he/she should provide an opinion as to whether it is at least as likely as not that the diagnosed bilateral hearing loss is due to any aspect of the Veteran's military service.

The reports of these examinations should be associated with the Veteran's VA claims folder.  The rationale for all opinions expressed by the VA examiners should also be provided.  If the examiners are unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. After undertaking any additional development which it deems necessary, VBA should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


